DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/29/2022 wherein claim 1 has been amended.
Claims 1 and 5 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 6/29/2022 regarding the rejection of claims 1 and 5 made by the Examiner under 35 USC 103 over Beso et al. (US 2009/0202636) in view of Ahmed et al. (US 2010/0015239) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/29/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  Example 1 of Beso provides telmisartan cores which are first coated with an intermediate coating and then coated with a final HCT coating. Beso fails to teach a film arranged on an uncoated orally disintegrating tablet.  
In response to A, the Examiner acknowledges Applicants argument but is unpersuaded.  While Beso does teach an embodiment wherein an intermediate coating is provided prior to the application of the final HCT coating, Beso provides alternatives to such a structure.  [0012] teaches “[A]nother aspect of the invention is the pharmaceutical composition made of first and second units as described above, wherein one or more second units are selected from granules, pellets or tablet cores and those said second units comprise 3 to 15% hydrochlorothiazide, 10 to 95% of one or more soluble diluents, preferably lactose, 1 to 10% of substance with suspension stabilizing properties, preferably colloidal silicon dioxide, 5 to 15% of binder, preferably polyvinylpyrrolidone and optionally up to 10% of an acidifying agent, preferably citric acid..” Beso further teaches that the hydrochlorthiazide (HCT) substance can be additionally stabilized by the presence of an acidic ingredient such as citric acid and/or an intermediate layer (see [0035]). It would be within the skill of an ordinary person to formulate an uncoated tablet possessing the HCT coating layer of Example 1 such that the coating layer comprised citric acid so as to stabilize the HCT active in the coating. Further, as MPEP 2123(II) states, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. 



Maintained Rejection, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beso et al. (US 2009/0202636; of record) in view of Ahmed et al. (US 2010/0015239; of record).
Beso is directed to pharmaceutical compositions in the form of a tablet, the tablet comprising a plasticizer-free outer hydrochlorothiazide coating layer comprising from 12% HPMC (hypromellose) and 2.5% hydroxypropyl cellulose (see “Coating with HCT” from Example 1). The weight ratio of the hypromellose to hydroxypropyl cellulose is about 5:1 which is within the range of instant claim 1.  The proportion of the coating with respect to the tablet is about 6% (35/520).  Although 6% is outside the range of the instant claims, it is observed that 6% is close to 5% as claimed. MPEP 2144.05 states that obviousness exists where claimed ranges do not overlap with the prior art but are merely close
 Regarding the application of the outer coating on to an uncoated tablet core, Beso teaches that the outer hydrochlorthiazide (HCT) substance may be stabilized by the presence of an acidic ingredient such as citric acid and/or an intermediate layer (see [0035]).  Thus, the intermediate layer may be done away with if the HCT coating layer comprises citric acid. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, see MPEP 2123(II).
Beso fails to teach the coating as comprising a flavoring agent selected from the group consisting of erythritol, saccharin sodium, dipotassium glycyrrhizinate, stevia, thaymatin and citric acid.
Ahmed is directed to orally disintegrating coated dosage forms wherein the coating layer is a protective coating layer which comprises 3.5 mg of hypromellose, 1.5 mg of hydroxypropyl cellulose and 2.5 mg of titanium dioxide (see Table 1). Ahmed teaches that the titanium dioxide is present to act as a binder so as to provide adhesion between the coating layer and the core (see [0079]). It is also noted that relative to hypromellose and hydroxypropyl cellulose, titanium dioxide is present in an amount of 33% (see instant claim 5). Ahmed teaches that in some circumstances, the dosage form is to comprise a sweetening agent, such as saccharin and thaumatin, so as to provide a sweet taste to the dosage form thereby improving the taste of the dosage form (see [0134-0136]). Thus, it would have been obvious and desirable to modify Beso’s coating form so as to include a sweetening agent (flavoring agent) such as saccharin or thaumatin in order to improve the taste of the tablet upon consumption as well as titanium dioxide so as to improve the binding of the coating layer to the underlying surface. See MPEP 2143(1)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611